Citation Nr: 0818246	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  98-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran was a member of both the Air Force Reserves and 
Army National Guard.  He had extended periods of active duty 
for training (ADT, AD TNG or ACDUTRA) from July to November 
1967, January to September 1991, October 1993 to September 
1994, and from January to September 1995.  He had additional 
periods of annual training (AT), active duty for special work 
(ADSW) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The case was previously remanded by the Board 
in March 2000, May 2003, and April 2007.  In April 2007, the 
Board adjudicated all of the veteran's remaining claims on 
appeal except for the issue of entitlement to service 
connection for hypothyroidism, which it remanded for 
procedural and evidentiary considerations.  The remaining 
issue is now ready for further appellate review.  


FINDING OF FACT

Hypothyroidism was manifested during the veteran's period of 
ACDUTRA between October 1993 and September 1994.  


CONCLUSION OF LAW

Hypothyroidism was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

Initially, the Board notes that with respect to this claim, 
the Board has determined that the evidence of record supports 
a grant of the benefits sought.  Consequently, any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.




A November 17, 1994 laboratory study from Treasure Valley 
Laboratory, Boise, Idaho, reflects a highly elevated thyroid-
stimulating hormone (TSH) of 16.100.  A chest x-ray was 
obtained on the same date for complaints of dyspnea from St. 
Lukes Regional Medical Center and the results were normal.  

A November 22, 1994 clinical record from Dr. Bohlman 
indicates that the veteran showed increased TSH on laboratory 
testing and was prescribed Synthroid.  A December 1994 
medical record from St. Lukes Regional Medical Center 
indicates a pre-operative diagnosis of hypothyroidism.  It 
was noted that the veteran had been admitted with symptoms of 
dyspnea and exertional chest pain, and that he had also been 
recently diagnosed with hypothyroidism.  In the assessment, 
the reporting physician stated that it was likely that the 
veteran's dyspnea was related to his hypothyroidism, which 
remained to be clinically treated. 

A laboratory study from Mountain Home Air Force Base, dated 
June 9, 1995, reflects that the veteran's TSH was 3.16 
compared with an expected range of 0.46 to 4.98.  

Periodic service examination on June 10, 1995 revealed that 
the veteran reported a history of thyroid trouble.  It was 
further noted that the veteran was taking medication and was 
having good results and no problems.  

A service physical profile, dated June 22, 1995, reflects the 
veteran was not to do any physical training until he 
underwent a pending thyroid evaluation.  The proposed release 
date of this temporary profile or duty restriction was July 
6, 1995.  

A VA outpatient record from May 1998 reflects that the 
veteran's hypothyroidism reportedly started in 1995 with 
fatigue.  The veteran further reported that military doctors 
subsequently told him he had hypothyroidism.

At the veteran's personal hearing in October 1998, he 
testified that following a physical training test during 
service, he became tired, was evaluated by a 



physician's assistant, and then was evaluated at Mountain 
Home Air Force Base where it was determined he had a low 
thyroid (transcript (T.) at p. 4).  He was also told to go to 
a civilian doctor, and the veteran began going to Dr. Bohlman 
who put him on thyroid medication (T. at p. 4).  The veteran 
then stated that he had some relevant symptoms prior to the 
physical training run (T. at p. 4).  He was also referred to 
a cardiologist by Dr. Bohlman after the physical training 
incident (T. at p. 4).  

A VA outpatient record from October 1999 reflects that a VA 
physician addressed whether the veteran's decreased thyroid 
function could be related to his possible exposure to low 
dose radioactive iodine from the Hanford Radiation Project.  
This physician noted her discussion of this topic with a VA 
endocrinologist, and their conclusion that such exposure was 
not thought to cause hypothyroidism, and that it appeared 
unlikely that there was a connection between his exposure and 
his subsequent hypothyroidism.  

At the veteran's July 2004 VA genitourinary examination, the 
veteran reported that hypothyroidism was first diagnosed in 
1993 or 1994, but the examiner indicated that there were 
notes that he was seen on November 22, 1994 and on January 
18, 1995 in the service.  The veteran reported being 
initially seen because of an episode of fatigue when he fell 
down during a physical training test and had a cardiac work-
up at that time which was normal.  However, the veteran was 
placed on thyroid medication at that time.  The impression at 
this time included "[h]ypothyroidism as likely as not service 
connected."  No rationale was offered for the opinion.

VA examination in August 2007 revealed that the claims file 
was reviewed by the examiner.  He noted that he had been 
asked to provide an opinion as to whether it was at least as 
likely as not that the veteran's hypothyroidism had its onset 
during a period of active service, or that if it did not, 
whether it pre-existed active service from January to 
September 1995, and if so, underwent an increase in severity 
during this time.  In her review of the claims file, the 
examiner did find a medical sheet that did not have an office 
name or physician's name on it but reported on November 22, 
1994 that his TSH was elevated at 16 and that he was to start 



Synthroid.  She then found an operative report for a cardiac 
catheterization dated December 5, 1994 where the cardiologist 
stated that the veteran had been recently diagnosed with 
hypothyroidism.  These records noted that the veteran had 
only one dosage change for his Synthroid on January 18, 1995 
to 0.15 milligrams and was thereafter maintained at the same 
level and there was a notation at one point that his thyroid 
was doing great.  

Based on the available records, it was this examiner's 
opinion that this veteran's hypothyroidism was actually 
diagnosed between periods of active duty.  She noted that the 
veteran left active duty in the Army in September 1994 and 
then two months later, he was actually diagnosed with 
hypothyroidism.  She stated that it was beyond her capability 
to determine whether his hypothyroidism started during that 
period of service between October 1993 and September 1994 and 
then was just diagnosed in November 1994.  Therefore, it was 
her opinion that "it is as likely as not that it started 
during his active duty."  

In a written statement, dated in December 2007, the veteran 
again noted his recollection of the first diagnosis of 
hypothyroidism.  He noted that following physical training 
with the Idaho Army National Guard, he experienced symptoms 
of dyspnea for which a medical technician advised him to seek 
private medical attention.  After being evaluated at a heart 
clinic in Boise, a doctor told him that his problem could be 
related to his thyroid, the veteran was sent to Mountain Home 
Air Force Base for blood tests, and it was at this time that 
he first found out he had hypothyroidism.  He stated he was 
not sure of the exact date because he did not have the 
records in his possession at this time.  The veteran 
maintained that the correct proof of time and date would be 
based on the information from the [h]eart records, and the 
lab slip from Mountain Home Air Force Base.  He then stated 
that the true date had to be around the date of November 
1994, when he was started on Synthroid.  The veteran 
indicated that his condition had continued to be troublesome, 
and had worsened over the years, with a recent increase in 
his medication level on October 2007.




The Board has reviewed the evidence of record and first notes 
that it clearly substantiates a diagnosis of hypothyroidism.  
However, the evidence must further link such disability to 
one of the veteran's periods of ACDUTRA.

In this regard, while it was the opinion of the August 2007 
VA examiner that the veteran's hypothyroidism was actually 
diagnosed between periods of active duty (i.e., between the 
periods of October 1993 to September 1994 and January to 
September 1995), she then went on to state that it was beyond 
her capability to determine whether his hypothyroidism 
started during that period of service between October 1993 
and September 1994 and then was just diagnosed in November 
1994, and that it was therefore her opinion that "it is as 
likely as not that it started during his active duty."  The 
Board finds that a reasonable interpretation of this opinion 
is that the examiner could not conclude whether the veteran's 
hypothyroidism began during or in between those periods of 
ACDUTRA, and because the evidence was evenly balanced, found 
that it was as likely as not that the veteran's 
hypothyroidism started during the veteran's period of ACDUTRA 
between October 1993 and September 1994.  

In addition, while not accompanied by a supporting rationale, 
a previous VA genitourinary examiner concluded in July 2004 
that the veteran's "[h]ypothyroidism as likely as not service 
connected," and there is no medical opinion that contradicts 
the opinions of the July 2004 and August 2007 VA examiners. 

Accordingly, with resolution of reasonable doubt, the Board 
finds that the veteran's hypothyroidism was incurred during 
the veteran's period of ACDUTRA between October 1993 and 
September 1994.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  Based on all of the 
foregoing, and giving the veteran the benefit of the doubt, 
the Board finds that the veteran's hypothyroidism 


is related to active service, and that service connection for 
such disability is, therefore, warranted.


ORDER

Entitlement to service connection for hypothyroidism is 
granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


